Citation Nr: 1209809	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a disability evaluation in excess of 40 percent from July 1, 2008 for lumbar disc disease, status post discectomy and fusion.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction of the claims file subsequently transferred to the RO in Baltimore, Maryland. The Board remanded the issue of entitlement to an increased disability rating in December 2008 and that decision contains a procedural history of the claim.

In October 2006, the Veteran was afforded a hearing before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has added the matter of entitlement to a TDIU to the Veteran's appeal. A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As July 2005 and March 2006 statements from the Veteran and the report of a May 2008 VA examination constitute evidence of unemployment since he submitted his claim, the Board must consider whether he is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some evidence remains outstanding and a new examination is warranted. The claims must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records associated with the claims file were generated on May 6, 2008. However, the time period under consideration begins July 1, 2008. While this case is in remand status, the RO/AMC must gather any newly generated treatment records and associate them with the claims file. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination. The Veteran was last afforded a VA examination for his service-connected back disability in January 2009. As more than three (3) years have passed since that examination and the Veteran's representative indicated in August 2009 and February 2012 statements that the severity of the disability had changed, another VA examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ask the Veteran if he has received any private medical treatment for his back disability or if any employment records may contain evidence supportive of his claims. Provide him with the necessary authorizations for the release of any identified employment or private treatment records not currently on file.

2. Gather outstanding records of VA medical treatment generated AFTER May 6, 2008 and associate them with the claims file. 

3. If any treatment records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. After completing the above, schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected back disability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of the back disability. 

c. The examiner must: 

i. Provide range of motion measurements and discuss whether or not there is instability;

ii. Comment on the effects of the disability on the Veteran's employment and employability;

iii. Complete an independent review of the claims file and discuss the results of the January 2009 examination report and any subsequent changes in severity.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

5. Readjudicate the Veteran's claims, to include consideration of the applicability of any staged ratings and consideration of an included claim for a total rating based on Roberson, above. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


